Title: To George Washington from John Pierce, Jr., 21 January 1779
From: Pierce, John Jr.
To: Washington, George


Sir
Camp Middlebrook Jan. 21. 1779

I would inform your Excellency that there is now in the Military Chest about 380,000 Dollars—which after the whole Army is paid for October, and the Money taken in of the two Emission’s which I see by resolve of Congress we are to Exchange, will not be sufficient for November—I imagine five or six hundred Thousand Dollars more will pay November & December and what exigences may arise in the course of the business.
Your Excellency being present at Congress I thought it not improper to inform of the above that you might make such requisition for Money as you shall think proper. I am Your Excellency’s most Obt Servant
Jno. Pierce Junr
